PER CURIAM.
Pearl Haynes appeals the dismissal of her amended complaint with prejudice. The trial court’s order stated, inter alia, that her claims were barred by res judica-ta because they were or could have been raised in a 1997 eviction proceeding, Orange County case C097-13258, South Hiawasee Village, Ltd. v. Pearl Haynes.
Haynes argues that many of her claims were not barred because they did not arise until after the eviction proceedings had concluded. The claims included damages for loss or destruction to personal property during the eviction process. Although Haynes made these claims in her initial complaint, she later abandoned them when she requested and was granted the opportunity to amend her complaint. She inexplicably omitted the post eviction claims in the amendment.
Accordingly, we find no error in the order of dismissal and affirm.
AFFIRMED.
PETERSON, GRIFFIN and PLEUS, JJ., concur.